Citation Nr: 0303420	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral defective hearing.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The claimant served on active duty with the United States 
Army from March 1952 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2001 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably disabling, and granted service connection for 
tinnitus, evaluated as 10 percent disabling.  The claimant 
submitted a timely Notice of Disagreement in which he took 
issue with the noncompensable rating assigned for his 
service-connected bilateral hearing loss.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply. VA's General Counsel has determined, in 
a precedential opinion that the Board is bound to follow, 
that the VCAA is more 


favorable to claimants than the law in effect prior to its 
enactment.  See VAOPGCPREC 11-00; Janssen v. Principi, 15 
Vet. App. 123 (2001) (per curiam).

The record shows that both the claimant and his 
representative were notified of the provisions of the VCAA by 
the Statement of the Case, issued on March 27, 2002, which 
informed them of VA's duty to notify him of the information 
and evidence necessary to substantiate his claim and to 
assist him in obtaining all such evidence.  That Statement of 
the Case also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

That Statement of the Case further notified the claimant and 
his representative of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations governing the evaluation of service connected 
disabilities; the pertinent provisions of VA's Schedule for 
Rating Disabilities,  the decision reached, and the reasons 
and bases for that decision.  In addition, that Statement of 
the Case informed the claimant and his representative of VA's 
duty to assist them by obtaining all evidence in the custody 
of military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and as to which the 
claimant or his representative identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and the veteran and advise them that the ultimate 
responsibility for furnishing such evidence lay with the 
individual seeking to claimant enter that evidence into the 
record.  

The Board finds that all available relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the RO, and that VA's duty of 
notification to the claimant and his representative of 
required information and evidence and of its duty to assist 
them in obtaining all evidence necessary to substantiate the 
issue on appeal have been fully met.  The RO has obtained all 
available service medical records of the claimant, and he had 
been afforded a recent VA audiology examination with a 
medical opinion.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The most recent VA fee-basis audiology examination shows 
that the claimant's service-connected bilateral defective 
hearing is manifested by an average pure tone hearing loss in 
the right ear of 55 decibels, with speech recognition of 88 
percent correct; while the average pure tone hearing loss in 
the left ear was 58.75 decibels, with speech recognition of 
90 percent, consistent with a level II hearing acuity in the 
right ear and a level III hearing acuity in the left ear 
under the criteria for rating bilateral hearing loss in 
effect prior to and on and after June 10, 1999.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral defective hearing are not met under the criteria in 
effect prior to or on and after June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 & Supp. 2002);  38 C.F.R. 
§§ 3.102, 3.321(b)(1), Part 4, §§ 4.85, 4.86, Diagnostic Code 
6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty with the United 
States Army from March 1952 to April 1955.  His DD Form 214 
shows that he served as a Heavy Vehicle Driver with C 
Battery, 63rd Anti-Aircraft Artillery Battalion.  He has also 
reported service in the California Army National Guard from 
1977 to 1985. 

In his original application for VA disability compensation 
benefits (VA Form 21-526), received October 30, 1998, the 
claimant sought service connection for bilateral hearing 
loss, which he attributed to noise from 90 mm anti-aircraft 
guns during the Korean War.  With his application, the 
claimant submitted a copy of his DD Form 214; a copy of an 
October 1998 audiometric examination conducted at the VA 
outpatient clinic, Santa Barbara; and photographs which 
allegedly show the claimant (and others) in uniform and 
firing an anti-aircraft gun, without evidence of ear 
protection.  

Despite extensive efforts by the RO, the claimant's service 
medical records from his period of active service are not 
available.  A response from the Headquarters, California Army 
National Guard, stated that it had no records of the 
claimant.  A response from the NPRC stated that no records of 
the claimant were available, and suggested that all such 
records would have been destroyed in a 1973 fire at the NPRC, 
St. Louis.  An RO request to the service department for 
morning or sick reports, or records created from data 
compiled from hospital records by the Office of the Surgeon 
General, Department of the Army (SGO), received no positive 
response.  

A report of periodic medical examination for the Army 
National Guard, conducted in June 1985, showed the following:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
30
55
LEFT
20
20
20
55
65

Pure tone thresholds, in decibels, at 6000 Hertz were 65 on 
the right and 55 on the left.  The claimant's hearing profile 
was H-2.  

On an authorized VA fee-basis audiologic evaluation in 
November 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
70
LEFT
35
40
55
65
75

The average pure tone hearing loss in the right ear was 55 
decibels, while the average pure tone hearing loss in the 
left ear was 58.75 decibels.  Speech audiometry revealed 
speech recognition ability of 88 percent correct in the right 
ear and of 90 percent correct in the left ear, consistent 
with a level II hearing acuity in the right ear and a level 
III hearing acuity in the left ear.  

The VA fee-basis audiology examiner cited the claimant's 
account that he served in the Army from 1952 to 1955; that 
during the Korean War he was posted to Germany and was 
exposed to anti-aircraft artillery; that he developed a 
bilateral tinnitus during that period, and began to note 
hearing difficulties in the late 1950's; that from 1977 to 
1985 he served in the Army National Guard, where he was 
employed mostly as a cook; and that he denied any preservice 
ear problems or postservice noise exposure.  The examiner 
also cited her review of the extant Army National Guard 
records, cited above.  The diagnoses were hearing loss, 
bilateral, severe to profound; and tinnitus, bilateral, 
moderate.  The examiner stated that, based upon her review of 
the medical records and her current audiology examination, 
she had concluded that both those conditions were more likely 
that not related to inservice noise exposure, and that those 
conditions began during or after active service.  

A rating decision of November 2001 granted service connection 
for bilateral defective hearing, evaluated as noncompensably 
disabling, effective October 30, 1998; and granted service 
connection for tinnitus, evaluated as 10 percent  disabling, 
effective October 30, 1998.  An RO letter of December 11, 
2001, notified the claimant and his representative of that 
decision and of their right to appeal.  

The claimant submitted a timely Notice of Disagreement in 
December 2001, in which he took issue with the noncompensable 
rating assigned for his service-connected bilateral defective 
hearing.  A Statement of the Case was issued in March 2000 
citing the criteria in effect for rating bilateral hearing 
loss prior to and on and after June 10, 1999.  The claimant 
perfected his appeal by filing a Substantive Appeal in May 
2002.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West Supp. 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. Part 4, § 4.7 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). The 
Board has a duty to acknowledge and consider all regulations 
that are potentially applicable.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for bilateral hearing loss.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from the date of the initial rating evaluation.  
Fenderson, id.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 CF.R. Part 4, § 4.6 (2002).

The record shows that a rating action of November 2001 
granted service connection for bilateral hearing loss, 
evaluated as noncompensably disabling, effective October 30, 
1998.  

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases, and 
specifically hearing loss, underwent revision as part of an 
ongoing effort by VA to complete a comprehensive review and 
update of the entire VA Schedule for Rating Disabilities to 
ensure that the rating schedule uses current medical 
terminology, reflects medical advances that have occurred 
since the last review, and provides unambiguous rating 
criteria.  When a change occurs in an applicable statue or 
regulation after a claim has been filed but before a decision 
has been rendered, the Court has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so. Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dudnick v. Brown, 10 Vet. App. 79 (1997); VAOPGCPREC 
3-2000 (2000).

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85, Code 6100 (2002).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the rating schedule, ratings for defective 
hearing are established according to the degree of hearing 
impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability.  
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2002). The VA 
Rating Schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing. Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree speech 
discrimination ability. 38 C.F.R. § 4.85 and § 4.87, Codes 
6100 through 6111 (as in effect before June 10, 1999).  The 
rating schedule set forth 11 levels of auditory acuity, shown 
in chart form, designated as level I for essentially normal 
hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the higher Roman Numeral. 
Each ear will be evaluated separately.

The revisions to the rating criteria did not contain any 
substantive changes that would affect this particular case, 
but merely added certain provisions that were already VA 
practice.  See 38 C.F.R. § 4.85.  The frequencies used for 
the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the evaluation for each level of hearing impairment have 
not been substantively changed.  The veteran has had an ample 
opportunity to provide evidence and argument regarding the 
application of these criteria.  The provisions added to 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment do not operate to the veteran's advantage; in 
fact, the outcome of the appeal is the same regardless of 
whether or not these provisions are applied.  Likewise, the 
audiology testing undertaken by the VA to date has produced 
data that are usable under either the former or the current 
version of the criteria.

The question presented on appeal as to the severity of the 
veteran's service-connected bilateral hearing loss is medical 
in nature.  The record on appeal contains a number of VA 
audiology reports which have been obtained by the RO.

The audiometry results on the VA examination conducted in 
November 2000 shows that the claimant's service-connected 
bilateral defective hearing is manifested by an average pure 
tone hearing loss in the right ear of 55 decibels, with 
speech recognition of 88 percent correct; while the average 
pure tone hearing loss in the left ear was 58.75 decibels, 
with speech recognition of 90 percent, consistent with a 
level II hearing acuity in the right ear and a level III 
hearing acuity in the left ear under the criteria for rating 
bilateral hearing loss in effect prior to and on and after 
June 10, 1999.  In both cases, a noncompensable evaluation is 
warranted under Code 6100.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an increased (compensable) 
rating for service-connected bilateral hearing loss is not 
warranted.  Accordingly, that claim is denied.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.

In the November 2002 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected bilateral hearing loss.  Since 
this matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of 38 
C.F.R. § 3.321(b)(1) (2002) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected bilateral defective 
hearing presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
337, 338-9, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt. Where the evidence was not in 
equipoise, or evenly balanced, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A increased (compensable) rating for service-connected 
bilateral hearing loss is denied.



__________________________
	G. H. Shufelt
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

